DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Referring to claim 11, the limitation “wherein the second coil is provided on the fourth stacked board” is unclear or indefinite.
If a first coil provided on the magnetic measurement element in claim 1 (74 in figure 1), how the second coil is provided on the fourth stacked board. the specification and drawing do not support this limitation.

   Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 6-7, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US20090057800, hereinafter Suzuki) and Choi et al. (US20210127494, hereinafter Choi).

Referring to claim 1, Suzuki discloses a current detection device (figure 6 or 10) comprising: 
a first stacked board (30A);  
5a second stacked board (15A) provided on a first region on the first stacked board; 
a third stacked board (16A) provided on a second region on the first stacked board; 
an element (11 or CPA or CPB provided in cavity) provided in a third region 10on the first stacked board, the element provided between the first region and the second region; 

Suzuki fails to disclose the magnetic measurement element; a first coil provided on the magnetic measurement element or below the magnetic measurement element.
Choi discloses a first coil provided on the magnetic measurement element or below the magnetic measurement element (121ac and 121 bc below above of 200 or 300 the cavity).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to modify the device to have side effects such as an increase in DC resistance may be significantly reduced while increasing inductance. In addition, by utilizing dead space for warpage control of the core structure, the design freedom may be increased. In addition, and the design freedom may be increased (see paragraph 0044 of Choi). 

Referring to claim 3, Suzuki in view of Choi disclose the current detection device according to claim 1, wherein the first stacked board includes a plurality of first conductive layers and a first insulating layer provided between the first conductive layers, and wherein the magnetic measurement element is electrically connected to the first conductive layers (CPB or CPA connected to first conductive layers provided between insulating layers in figure 10 of 30A of Suzuki).

Referring to claim 6, Suzuki in view of Choi disclose the current detection device according to claim 1, further comprising a fourth stacked board provided between the second stacked board and the third stacked board, the fourth stacked board being provided on the magnetic measurement element (13 in figure 6 and 10 of Suzuki). 

Referring to claim 7, Suzuki in view of Choi disclose the current detection device according to claim 1, wherein a cavity is formed in the third region (see cavity as explained in the figure 6 or 10 of Suzuki in claim 1).

Referring to claim 9, Suzuki discloses a current detection device (figure 6 or 10) comprising: 
a first stacked board (30A);  
5a second stacked board (15A) provided on a first region on the first stacked board; 
a third stacked board (16A) provided on a second region on the first stacked board; 
a fourth stacked board (13) provided between the second stacked board and the third stacked board
an element (11 or CPA or CPB provided in cavity) provided in a third region 10on the first stacked board, the element provided between the first region and the second region; 
Suzuki fails to disclose the magnetic measurement element; a first coil provided on the magnetic measurement element or below the magnetic measurement element.
Choi discloses a first coil provided on the magnetic measurement element or below the magnetic measurement element (121ac or 121 bc on 200 or 300 the cavity).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to modify the device to have side effects such as an increase in DC resistance may be significantly reduced while increasing inductance. In addition, by utilizing dead space for warpage control of the core structure, the design freedom may be increased. In addition, and the design freedom may be increased (see paragraph 0044 of Choi). 

Referring to claim 13, Suzuki in view of Choi disclose the current detection device according to claim 9, wherein a cavity is formed in a third region on the first stacked board, the third region being provided between the first region and the second region (see cavity as explained in the figure 6 or 10 of Suzuki in claim 9).

Claims 2 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, Choi and Barcyzk et al. (US20150108967, hereinafter Barcyzk).

Referring to claim 2, Suzuki in view of Choi disclose the current detection device according to claim 1, but fail to disclose further comprising a second coil, wherein the magnetic measurement element is provided between the first coil and the second coil.
 Barcyzk disclose a second coil, wherein the magnetic measurement element is provided between the first coil and the second coil (see figure 17B).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to modify the device of Suzuki in view of Choi to have arrangement as taught by Barcyzk in order to introduces hysteresis and impacts accuracy.

Referring to claim 10, Suzuki in view of Choi disclose the current detection device according to claim 9, but fail to disclose further comprising a second coil, wherein the magnetic measurement element is provided between the first coil and the second coil.
 Barcyzk disclose a second coil, wherein the magnetic measurement element is provided between the first coil and the second coil (see figure 17B).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to modify the device of Suzuki in view of Choi to have arrangement as taught by Barcyzk in order to introduces hysteresis and impacts accuracy.

Referring to claim 11, Suzuki in view of Choi and Barcyzk disclose the current detection device according to claim 10, 5wherein the second coil is provided on the fourth stacked board (Choi discloses coil 112ac on 111 over the hole in figure 8).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, Choi and Saso et al. (US20050012192, hereinafter Saso).

Referring to claim 4, Suzuki in view of Choi disclose the current detection device according to claim 1, wherein the second stacked board includes a plurality of second conductive layers and a second insulating layer provided between the second conductive layers (see 15A in figure 6 or 1, of Suzuki) and but fail to disclose wherein the magnetic measurement element is electrically connected to the second conductive layers by using a wire.
 Saso disclose the element is electrically connected to the second conductive layers by using a wire (15 electrically connected to 11b by wire).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to modify the device of Suzuki in view of Choi to have arrangement as taught by Saso in order to electrically data, signal, and/or power communication between second board and the element.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, Choi and Parker et al. (US20070121249, hereinafter Parker).

Referring to claim 5, Suzuki in view of Choi disclose the current detection device according to claim 1, but fail to disclose further comprising a shield provided 
 Parker disclose a shield provided between the first coil and the magnetic measurement element, the shield including a conductive material (276 between coil 264 and 258 in figure 7).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to modify the device of Suzuki in view of Choi to have arrangement as taught by Saso in order to Shielding the sensor 112 may also be desirable to prevent the fields from the coils 108 coupling directly to the sensor. And Examiner makes official notice that the shield including a conductive material.

Referring to claim 12, Suzuki in view of Choi disclose the current detection device according to claim 9, but fail to disclose further comprising a shield provided between the first coil and the magnetic measurement element, the shield including a conductive material.
 Parker disclose a shield provided between the first coil and the magnetic measurement element, the shield including a conductive material (276 between coil 264 and 258 in figure 7).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to modify the device of Suzuki in view of Choi to have arrangement as taught by Saso in order to Shielding the sensor 112 may also be .

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, Choi and Tsuneoka et al. (US20090008134, hereinafter Tsuneoka).

Referring to claim 8, Suzuki in view of Choi disclose the current detection device according to claim 1, but fail to disclose wherein the first stacked board, the second stacked board, or the third stacked board is a low temperature co-fired ceramics (LTCC).  
 Tsuneoka disclose plural boards made of low temperature co-fired ceramics (LTCC) (paragraph 0034).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to modify the device of Suzuki in view of Choi to have boards made of material as taught by Tsuneoka because this provide Stability and optimal in High Frequency, Good thermal properties and higher integration density: Embedded passives and higher layer count possible.

Referring to claim 14, Suzuki in view of Choi disclose the current detection device according to claim 9, but fail to disclose wherein the first stacked board, the 
 Tsuneoka disclose plural boards made of low temperature co-fired ceramics (LTCC) (paragraph 0034).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to modify the device of Suzuki in view of Choi to have boards made of material as taught by Tsuneoka because this provide Stability and optimal in High Frequency, Good thermal properties and higher integration density: Embedded passives and higher layer count possible.

Communication205
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARESH PAGHADAL/Primary Examiner, Art Unit 2847